  Case 15-14772         Doc 36     Filed 11/02/18 Entered 11/02/18 12:04:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-14772
         MARY A WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/27/2015.

         2) The plan was confirmed on 06/16/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/02/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,700.00.

         10) Amount of unsecured claims discharged without payment: $31,717.75.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-14772      Doc 36     Filed 11/02/18 Entered 11/02/18 12:04:18                      Desc Main
                                  Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $10,230.00
       Less amount refunded to debtor                         $141.72

NET RECEIPTS:                                                                                $10,088.28


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,885.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $440.28
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,325.28

Attorney fees paid and disclosed by debtor:               $115.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
ARNOLD SCOTT HARRIS          Unsecured          283.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS          Unsecured          352.00           NA              NA            0.00       0.00
ASSET RECOVERY SOLUTIONS     Unsecured       1,839.00            NA              NA            0.00       0.00
CITY OF CALUMET CITY         Unsecured          250.00        250.00          250.00        240.16        0.00
DIRECT TV                    Unsecured          270.84           NA              NA            0.00       0.00
IC SYSTEMS                   Unsecured          965.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE     Priority        7,859.10            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE     Unsecured             NA       3,842.07        3,842.07      3,690.98        0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          200.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00
MCSI INC                     Unsecured          250.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-14772       Doc 36       Filed 11/02/18 Entered 11/02/18 12:04:18                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid          Paid
MCSI INC                        Unsecured         250.00             NA           NA             0.00        0.00
MUNICIPAL COLLECTIONS OF AMER   Unsecured         250.00             NA           NA             0.00        0.00
PENN CREDIT CORP                Unsecured         200.00             NA           NA             0.00        0.00
PENN CREDIT CORP                Unsecured         200.00             NA           NA             0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,199.00         1,198.56     1,198.56       1,151.43         0.00
PRA RECEIVABLES MGMT            Unsecured         475.00          474.63       474.63         455.97         0.00
PRA RECEIVABLES MGMT            Unsecured         234.00          233.65       233.65         224.46         0.00
SANDRIDGE APARTMENTS            Unsecured      3,191.00              NA           NA             0.00        0.00
SANTANDER CONSUMER USA          Unsecured         277.00             NA           NA             0.00        0.00
SOUTH SUBURBAN HOSPITAL         Unsecured      3,582.00              NA           NA             0.00        0.00
STRATEGIC RECOVERY GROUP        Unsecured     14,122.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                 $0.00               $0.00
      Mortgage Arrearage                                       $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                 $0.00               $0.00
      All Other Secured                                        $0.00                 $0.00               $0.00
TOTAL SECURED:                                                 $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                      $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $5,998.91          $5,763.00                  $0.00


Disbursements:

       Expenses of Administration                               $4,325.28
       Disbursements to Creditors                               $5,763.00

TOTAL DISBURSEMENTS :                                                                          $10,088.28




UST Form 101-13-FR-S (09/01/2009)
  Case 15-14772         Doc 36      Filed 11/02/18 Entered 11/02/18 12:04:18                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
